Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 15, 17, 20, 22, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinis et al. (US 2014/0098215, hereinafter Dinis) in view of Ritchey (US 2007/0182812, hereinafter Ritchey).
Re claim 1, Dinis discloses, a portable remote controlled video production apparatus, comprising: a rigid cage (par [0074]); a computer mounted in said cage (par [0069]); and a camera (48) fixedly mounted in said cage in communication with said computer (par [0071]).
Dinis fails to explicitly disclose limitations which are disclosed by Ritchey as follows: a computer mounted in said cage, said computer having a local portion of remote access remote control software operationally present on said computer (par [0012]); and a camera fixedly mounted in said cage in communication with said computer, at least one of said camera and said computer having camera control software operationally present thereon configured to control said camera (par [0269]), said camera having a lens (par [0214]), wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software (par [0012).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a computer mounted in said cage, said computer having a local portion of remote access remote control software operationally present on said computer (par [0012]); and a camera fixedly mounted in said cage in communication with said computer, at least one of said camera and said computer having camera control software operationally present thereon configured to control said camera (par [0269]), said camera having a lens (par [0214]), wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software of Ritchey with the apparatus of Dinis in order to allow a user to manipulate and view image(s) captured by the camera; meanwhile protecting the camera within the cage.
Re claim 10, the combination of Dinis and Ritchey discloses the limitations of claim 1 including a communication module in communication with said computer configured to enable said computer to communicate with the internet (Ritchey par [0150]).
Re claim 11, the combination of Dinis and Ritchey discloses the limitations of claim 10 including said communication module comprising at least one of a router or a cellular modem (Ritchey par [0150]).
Re claim 15, the combination of Dinis and Ritchey discloses the limitations of claim 1 including at least one microphone attachable to said apparatus and in communication with said computer (Ritchey par [0263]), said computer having microphone control software operationally present thereon configured to control said microphone, wherein said microphone is controllable remotely via said remote portion of said remote access remote control software operationally present on the remote computer communicating with said local portion of said remote access remote control software (Ritchey par [0422]).
Claims 17, 20, 22, 28, and 31 are rejected for the reasons stated in claims 1, 10, 15, 1, and 15, respectively. The method steps and apparatus as claimed would have been obvious and expected by the apparatus of Dinis and Ritchey.

Claims 2, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinis and Ritchey as applied to claim 1 above, and further in view of Arnot (US Patent No. 10,491,785, hereinafter Arnot).
Re claim 2, the combination of Dinis and Ritchey discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Arnot as follows: a first monitor fixedly mounted in said cage in front of said camera and parallel to an axis of said lens (fig 1, 106, col 7 lines 31-34), said first monitor in communication with said computer and receiving display information from said computer (fig 1); and a beamsplitter fixedly mounted in said cage in front of said lens (col 9 lines 30-31, 112), said beamsplitter reflecting light from said monitor towards a front of said cage; wherein said camera films through said beamsplitter (col 10 lines 46-49).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a first monitor fixedly mounted in said cage in front of said camera and parallel to an axis of said lens (fig 1, 106, col 7 lines 31-34), said first monitor in communication with said computer and receiving display information from said computer (fig 1); and a beamsplitter fixedly mounted in said cage in front of said lens (col 9 lines 30-31, 112), said beamsplitter reflecting light from said monitor towards a front of said cage; wherein said camera films through said beamsplitter of Arnot with the apparatus of Dinis and Ritchey in order to allow a user to quickly change camera types and functionality as needed.
Re claim 9, the combination of Dinis, Ritchey, and Arnot discloses the limitations of claim 2 including wherein said beamsplitter is mounted at a 45 degree angle to said monitor (Arnot fig 1, angle between 112 and 110).
Claim 18 is rejected for the reasons stated in claim 2. The method steps as claimed would have been obvious and expected by the apparatus of Dinis, Ritchey, and Arnot.

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnot in view of Lucas (GB 2454889, hereinafter Lucas).
Re claim 24, Arnot discloses, a portable integrated teleprompter/Interrotron apparatus, comprising: a rigid enclosure (col 6 lines 60-61); a camera fixedly mounted in said cage (fig 1, 104e), said camera having a lens (col 8 lines 8-10); a first monitor (106) fixedly mounted in said cage in front of said camera and parallel to an axis of said lens (fig 1, 110), said first monitor receiving display information and displaying said information; and a beamsplitter (112) fixedly mounted in said cage in front of said lens (col 8 lines 22-25), said beamsplitter reflecting light from said monitor towards a front of said cage (col 9 lines 30-31 and col 7 lines 31-34); wherein said camera films through said beamsplitter (col 10 lines 49-50).
Arnot fails to explicitly disclose limitations which are disclosed by Lucas as follows: a rigid cage (pg 4 lines 10-11, fig 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a rigid cage of Lucas with the apparatus of Arnot in order to protect the camera from being damaged by impact of an object.
Re claim 25, the combination of Arnot and Lucas discloses the limitations of claim 24 including wherein said beamsplitter is mounted at a 45 degree angle to said monitor (Arnot fig 1, angle between 110 and 112).
Re claim 27, the combination of Arnot and Lucas discloses the limitations of claim 24 including a signal processor (inherent) mounted in said cage in communication with said first monitor, said signal processor processing a video signal to said monitor to flip an image to be presented on said monitor at least one of horizontally or vertically or both (Arnot col 7 lines 9-18 and col 7 lines 21-27).

Allowable Subject Matter
Claims 3-8, 12-14, 16, 19, 21, 23, 24, 30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696